Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered May 26, 1988, after a bench trial, convicting defendant of murder in the second degree and sentencing him to an indeterminate term of imprisonment of from 15 years to life, unanimously affirmed.
Upon reviewing the circumstantial evidence in this case in the light most favorable to the People, we find that such evidence was legally sufficient to establish the defendant’s guilt and to exclude to a moral certainty every reasonable hypothesis of innocence (People v Morgan, 66 NY2d 255, on remand 116 AD2d 919, cert denied 476 US 1120; People v Way, 59 NY2d 361). The record reveals that several days after he was discharged from a men’s shelter for purported drug use, defendant returned to the shelter where he was seen accompanying the supervising nun to a basement office. Shortly thereafter, defendant was seen looking around nervously before leaving the building. The nun was found stabbed to death in the office, clutching a $20 bill in her hands. The coat and pants the defendant was wearing at the time of the incident contained bloodstains which were consistent with the victim’s blood type. The police also determined that a penknife recovered from the defendant could have caused the four stab wounds on the decedent’s neck. Consequently, the trier of facts’ determination should not be disturbed (People v Bleakley, 69 NY2d 490). Concur—Sullivan, J. P., Carro, Rosenberger and Smith, JJ.